

116 S3960 IS: Promoting Public Safety and Supporting Law Enforcement Act of 2020
U.S. Senate
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3960IN THE SENATE OF THE UNITED STATESJune 15, 2020Mrs. Loeffler introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Secretary of Transportation to withhold certain amounts from State and local governments that defund or otherwise reduce funding for certain law enforcement entities without a clear budgetary reason, and for other purposes.1.Short titleThis Act may be cited as the Promoting Public Safety and Supporting Law Enforcement Act of 2020.2.Findings and purpose(a)FindingsCongress finds that—(1)law enforcement officers provide a necessary public service by enforcing the rule of law, preventing crime and civil disorder, protecting communities and property, and ensuring the safety and health of the people of the United States, including by ensuring— (A)the safe operation of motor vehicles; (B)the safe use of public routes of transportation, such as highways and other roadways, pedestrian walkways, and sidewalks; and(C)that parks remain safe, open, civil, and available for public enjoyment;(2)police forces and other law enforcement entities require full funding to ensure a sufficient presence of officers to maintain the safe use of public roadways, highways, walkways, sidewalks, and city blocks in every community across the United States;(3)absent a fully funded police force, people using roadways, community parks, city sidewalks, or other public areas may be placed at increased risk from—(A)the unsafe operation of motor vehicles, including by themselves or others; and(B)other dangers to public safety;(4)a fully funded police force is necessary to protect—(A)the public safety of the general population of a community; and(B)law enforcement officers in the community, as required by Executive Order 13774 (82 Fed. Reg. 10695; relating to preventing violence against Federal, State, Tribal, and local law enforcement officers);(5)defunding or otherwise reducing funding for State or local law enforcement entities will result in a reduction in, or the elimination of, the presence of law enforcement officers in communities, resulting in a State being noncompliant with the safety requirements of certain Federal programs, including the requirements of—(A)the highway safety programs under section 402 of title 23, United States Code; and(B)the national priority safety programs under section 405 of title 23, United States Code; and(6)it is necessary to ensure that State and local governments do not defund or otherwise reduce funding for police forces and other law enforcement entities absent a clear budgetary need to do so.(b)PurposeThe purpose of this Act is to provide authority for the Secretary, in consultation with the Attorney General, to withhold certain funds from State and local governments that unnecessarily put the people subject to the jurisdiction of those governments at risk from a lack of sufficient law enforcement resources, including the presence of law enforcement officers, by defunding or otherwise reducing funding for police forces or other law enforcement entities absent a clear budgetary need to do so.3.DefinitionsIn this Act:(1)Clear budgetary needThe term clear budgetary need, with respect to an action taken by a State or local government to defund or otherwise reduce funding for a law enforcement entity, means that the action was taken—(A)in the course of a State or local government annual budget process; and(B)in consideration of the revenues and expenditures of the State or local government.(2)Law enforcement entityThe term law enforcement entity means a State or local agency that engages in or supervises the prevention, detection, or investigation of violations of laws, including criminal or traffic laws.(3)SecretaryThe term Secretary means the Secretary of Transportation.4.Withholding of certain Department of Transportation funding from State and local jurisdictions(a)In generalSubject to subsections (c) and (d), the Secretary shall withhold from a State described in subsection (b) 5 percent of—(1)the amount required to be apportioned to the State under section 402 of title 23, United States Code, on the first day of each fiscal year after the fiscal year in which the Secretary determines that the State is a State described in subsection (b); and(2)the amount made available to the State under section 405 of title 23, United States Code, for each fiscal year after the fiscal year in which the Secretary determines that the State is a State described in subsection (b).(b)States describedA State referred to in subsection (a) is a State in which the State or a local government within that State defunds or otherwise reduces funding for a law enforcement entity absent a clear budgetary need for doing so.(c)Effect of withholding of funds(1)In generalExcept as provided in paragraphs (2) and (3) and subsection (d), no amounts withheld from a State under subsection (a) shall be apportioned or made available to that State. (2)Restricted use of fundsIn the case of a State that the Secretary determines is a State described in subsection (b) because a local government within that State has defunded or otherwise reduced funding for a law enforcement entity as described in that subsection, the Secretary may apportion or make available to the State, as applicable, the amounts described in subsection (a) if the State agrees—(A)not to make those amounts available for use by that local government; and(B)to the maximum extent practicable, not to expend those amounts in any community or location subject to the jurisdiction of that local government.(3)Restoration of law enforcement funding(A)In generalAny amounts withheld from a State under subsection (a) or local government under paragraph (2) during the fiscal year in which the Secretary, in consultation with the Attorney General, makes a determination under subparagraph (B) that funding has been restored to the applicable law enforcement entity at the level described in that subparagraph shall be apportioned or made available, as applicable, to that State or local government.(B)Determination of funding levelAmounts may be apportioned or made available to a State or local government under subparagraph (A) for the fiscal year described in that subparagraph if the Secretary, in consultation with the Attorney General, determines that funding has been restored to the applicable law enforcement agency at the lesser of—(i)the level at which the law enforcement entity was funded prior to the defunding or reduction in funding that caused the Secretary to determine that the State is a State described in subsection (b); and(ii)the level at which the Secretary, in consultation with the Attorney General, determines is minimally necessary to ensure the public safety.(C)LimitationThe Secretary may not apportion or make available under this paragraph any amounts withheld from a State or local government during any fiscal year preceding the fiscal year in which the Secretary, in consultation with the Attorney General, makes the determination described in subparagraph (B).(D)Effect of determination on future fundingBeginning on the date on which the Secretary, in consultation with the Attorney General, makes the determination described in subparagraph (B), the applicable State or local government shall not be subject to the withholding described in subsection (a) or paragraph (2), as applicable, with respect to the defunding of, or reduction in funding for, a law enforcement entity that caused the Secretary to determine that the State was a State described in subsection (b).(d)Request for review(1)In generalOn the request of a State from which amounts have been or will be withheld under subsection (a) or a local government from which amounts have been or will be withheld under subsection (c)(2), the Secretary, in consultation with the Attorney General—(A)shall review any documentation or other evidence submitted by the State or local government; and(B)based on that review, may determine that the defunding of, or other reduction in funding for, a law enforcement entity that caused the Secretary to determine that the State is a State described in subsection (b) was carried out for a clear budgetary need.(2)ConsiderationsIn determining whether the applicable defunding of, or reduction in funding for, a law enforcement entity was carried out for a clear budgetary need under paragraph (1)(B), the Secretary, in consultation with Attorney General, may consider—(A)any actual or anticipated reduction in State or local government revenue;(B)any determination by the State or local government that a general reduction in spending is required across all budget categories;(C)in the case of a State or local government with multiple law enforcement entities of overlapping jurisdiction, whether a determination was made to consolidate those entities into a single entity; and(D)any other evidence presented by the State or local government supporting an assertion that the applicable defunding of, or reduction in funding for, a law enforcement entity was carried out for a clear budgetary need. (3)Effect of determinationIf the Secretary, in consultation with the Attorney General, determines under paragraph (1)(B) that the applicable defunding of, or reduction in funding for, a law enforcement entity was carried out for a clear budgetary need—(A)the applicable State or local government shall not be subject to the applicable withholding described in subsection (a) or subsection (c)(2) beginning on the date on which that determination is made; and(B)any amounts withheld from the State or local government under subsection (a) or subsection (c)(2), as applicable, during the fiscal year in which that determination is made shall be apportioned or made available, as applicable, to that State or local government.